Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-3.
Species 2: as shown in Figures 4 and 5. 
Species 3: as shown in Figure 6. 
The structures of species 1-3 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
During a telephone conversation with Mr. Jonathan Hollm on 12/14/2021, the applicant agreed to elect Species 1, Figures 1-3 and Claims 1-6 (see the Attached Email).  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 1-6 are allowable. The restriction requirement above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 7 directed to different species is 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the relay comprising a housing including a first mounting portion having a first through hole penetrating in a first direction and a second mounting portion having a second through hole penetrating in the first direction, a first fixed terminal including a first fastening portion, the first fastening portion having a first screw insertion hole; and a second fixed terminal including a second fastening portion, the second fastening portion having a second screw insertion hole, the first fastening portion is arranged without protruding beyond a boundary between the first side portion and the third side portion to the one side in the third direction at a height position of the first fastening portion in the first direction, and the second fastening portion is arranged without protruding beyond a boundary between the second side portion and the fourth side portion to the opposite side in the third direction at a height position of the second fastening portion in the first direction, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
December 13, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837